Citation Nr: 0516953	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture to the right great toe.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to March 
1957 .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in April 2003, that denied the veteran's claims of 
entitlement to an increased rating for his service-connected 
residuals of a fracture to the right great toe.  

It appears that the veteran may be raising additional claims 
of service connection for disorders secondary to his service-
connected fracture of the right great toe.  This matter is 
hereby referred to the RO for clarification and appropriate 
action. 


FINDING OF FACT

The service-connected residuals of a fracture to the right 
great toe are manifested by pain on use which results in no 
more than moderate disability. .


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture to the right great toe have not been 
met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.20, 4.71a, Diagnostic Codes 5171, 5283, 
5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In an November 2003 letter, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence was to 
be provided by him and what part VA would attempt to obtain 
for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

The U.S. Court of Appeals for Veterans Claims (Court) 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 420-421.  Here, the Board acknowledges that 
the November 2003 VCAA notice was provided to the veteran 
long after the initial adjudication of his claim in April 
2003.  However, the November 2003 letter was provided to the 
veteran in an attempt to remedy shortcomings in a September 
2002 letter that did not adequately notify the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him, because it referenced the requirements for the initial 
establishment of service connection.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given before 
the RO transferred the appeal to the Board for appellate 
consideration.  The content of the notice fully complied with 
the requirements of 38 U. S.C. §5103(a) and 38 C.F.R. 
§3.159(b).  The appellant has been provided with every 
opportunity to submit all evidence and argument in support of 
his claim, and to respond to the VCAA notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9Vet. App. 553 (1996).  
Here, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Any error in the sequence of events is not shown 
to have any effect on this case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (April 14, 2005).  

Indeed, in the December 2004 supplemental statement of the 
case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  For the reasons set forth above, the 
Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  It is 
also noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) .  There is no indication of outstanding 
records, nor is there a need for another VA medical opinion, 
given the thoroughness of the examination reports recently 
obtained by the RO.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  For all the foregoing reasons, the Board 
concludes that VA's duties to assist the veteran have also 
been fulfilled.

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The average impairment as set forth 
in VA's Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  If an unlisted condition is encountered 
it is rated under a closely related disease or injury in 
which the functions affected, the anatomical localization, 
and the symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Court has held that the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
Fanning v. Brown, 4 Vet. App. 224, 230 (1993).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Factual Background

The veteran established service connection for his right toe 
in April 1965.  Over the years he has undergone several VA 
examinations.  The Board will address in detail the recent VA 
examinations that show the current status of the veteran's 
service-connected residuals of the right great toe fracture.

Review of private medical records submitted by the veteran in 
support of his claim reveals that while treated for a variety 
of orthopedic disorders, there was no complaint or treatment 
directed at the veteran's right great toe.  

The veteran was treated at a VA outpatient clinic in December 
2001.  He reported having traumatic arthritis of the right 
great toe and degenerative joint disease of the right ankle.  
At a follow-up appointment in February 2002, the veteran 
reported that he was better, but his foot pain was still 
there.  X-ray examination was said to show evidence of early 
degenerative joint disease of the right ankle.  

The veteran was examined by VA in March 2003.  The veteran 
reported fracturing his right great toe in 1956 while coming 
out of a shower that was being remodeled.  He reported 
intermittent pain to the right great toe since that time that 
had progressively worsened over the years.  He reported daily 
pain to the right great toe when walking.  He rated the pain 
approximately 8/10 on the pain scale.  Over the years, he had 
taken nonsteroidal anti-inflammatories, but they were not 
effective.

The veteran denied flare-ups in the great toe symptoms.  He 
denied using prosthetic inserts or special shoes, but did use 
a cane intermittently for stabilization.  He had surgery to 
his feet in 1956 for removal of bone chips to right great 
toe.  The veteran reported that he was unable to walk around 
the park or mall with his buddies due to pain, and was unable 
to mow the lawn.

On physical examination, he was in no acute distress.  His 
right foot had a normal longitudinal arch.  There was no bony 
deformity to toes, hallux valgus, or unusual shoe wear 
pattern.  The skin on his foot was intact without callus 
formation, breakdown, ulcers, or discoloration.  He had a 
normal gait without assistive devices.  He was able to rise 
on his toes and heels and ambulate.  There was no abduction 
of the forefoot or eversion of the ankle noted.  There was no 
curving of the Achilles' tendon noted.  There was no forefoot 
or midfoot malalignment noted.  He had 5 degrees of inversion 
and eversion, which was equal to the left foot.  The 
diagnosis was right great toe fracture, 1956.

In a July 2003 statement the veteran asserted that he had 
constant pain on the ball of his right great toe that 
prevented him from walking normally.  He also contended that 
he fell when not using a cane or wheelchair because of the 
right great toe.

The veteran was seen by a VA podiatrist in March 2004.  He 
was noted to have a healed incision on the right plantar 
medial heel with small nodules noted at the plantar band.  He 
also had a prominent boney area noted on the dorsum of the 
right foot at the first metacarpophalangeal joint.  He was 
referred for a leather orthotic device to alleviate the pain 
in the arch area.

The veteran submitted an undated statement shortly after 
having his feet examined and X-rayed.  He reported that the 
doctor told him there were irregular things in his feet.  He 
was to have a pair of insoles made.  The doctor reportedly 
said surgery would be required once he had a chance to look 
at the X-ray examination.  He reported that the pain 
medication and treatment were inadequate to alleviate his 
symptoms.

The veteran was most recently examined by VA in June 2004.  
The examiner noted the veteran's history of a fracture and 
subsequent operation to his right great toe.  The veteran 
also had a second operation of the right foot because of pain 
in the heel area many years after the fracture of the toe.  
At the time of the examination, he complained of foot pain 
that he rated it as 6/10.  He had weakness and stiffness in 
the right great toe but did not have swelling, heat or 
redness.  He had recently fallen and fractured his right 
fifth metatarsal and did have swelling and ecchymosis of the 
foot.  He complained of fatigability and lack of endurance 
because of the right great toe.  Symptoms worsened with 
walking and standing.  His treatment consisted of using over-
the-counter corn medicine for callus of his right foot.  He 
did not have flare-ups; the pain was the same each and 
everyday.  There were no precipitating or alleviating 
factors.  He had been using a cane because of arthritis of 
the knees.  He reported that he had been issued shoe inserts 
in the past.  He also reported that the right great toe 
condition affected his daily activity, in that, he had toe 
pain.  At the examination he was limping because of the 
recent fracture of the right fifth metatarsal.  He had a 
well-healed incision 4 cm on the right great toe where he had 
the excision of the exostosis.  On the heel area, he had a 6 
cm incision where he had exploration of the right heel years 
after the service.

On physical examination, the right foot had ecchymosis of the 
forefoot and heel area.  There was edema of the forefoot in 
the area of the fracture and he had pain with movement of the 
toes because of recent fracture.  He did not have pain on 
movement of the great toe.  He was additionally limited by 
pain, fatigue, weakness, and lack of endurance following 
repetitive movement because of the recent fracture of the 
fifth metatarsal, but not of the right great toe.  He did 
have objective evidence of painful motion in the area of the 
fifth metatarsal, but not of the great toe.  He did have 
edema of the foot and in the heel area.  He did not have 
weakness.  He did have tenderness in the area of the fifth 
metatarsal, but not the great toe.  He had some instability 
because of the tenderness and pain of the recent fracture.  
His gait was right-sided limp because of the recent fracture.  
He had increased limitation of standing and walking. He also 
had a small area of callus between the first and second 
metatarsal.  There was no skin breakdown and no unusual shoe 
wear pattern. There were no skin or vascular changes.  He was 
not able to supinate, pronate, rise on his toes and heels 
because of the recent fracture of the fifth metatarsal.  He 
was able to stand and walk, but did have right-sided limp 
because of the recent fracture. He did not have hammertoes, 
high arches, clawfoot, flat foot, or other deformities.  The 
Achilles tendon was in good alignment.  There was no valgus, 
varus, or hallux valgus deformities, and the forefoot and 
midfoot were in good alignment. 

Previous x-rays of the right foot taken in March 2004 showed 
some narrowing and spurring along the first metatarsal joint 
but were otherwise unremarkable.  A repeat x-ray of the right 
foot showed a recent subacute comminuted fracture of the 
fifth metatarsal shaft.

The examiner diagnosed status post fracture of right great 
toe, status post excision of exostosis, right great toe.  
Other abnormalities of the foot diagnosed were status post 
exploration of the right heel and recent fracture of right 
fifth metatarsal.

Analysis

At the present time, the residuals of the fracture to the 
right great toe are rated 10 percent disabling under DC 5284 
for foot injuries.  38 C.F.R. § 4.71a DC 5284.  Under that 
code a moderate injury to the foot is rated 10 percent 
disabling.  A moderately severe injury of the foot is rated 
20 percent disabling.  A severe injury to the foot is rated 
30 percent disabling.  Actual loss of use of the foot is 
rated 40 percent disabling.  

In comparison to the findings of the March 2003 VA 
examination, the veteran had substantially greater disability 
in his right foot in June 2004.  However, it does not appear 
that this increased symptomatology is secondary to the 
service-connected right great toe.  Instead, the most recent 
VA examiner appears to have attributed almost all the 
symptomatology in the veteran's foot to the recent fracture 
of the 5th metatarsal.  Given the lack of evidence of 
treatment or identifiable disability arising from the 
fracture to the veteran's right great toe prior to the most 
recent VA examination, the Board finds the evidence does not 
show a moderately severe injury to the foot produced by the 
fracture residuals.  The pain produced by the veteran's 
service-connected residuals of the right great toe fracture 
appears to be the only residual.  The disability produced by 
the pain as described by the VA examiners cannot be said to 
be more than moderate.

The Board notes that possible alternative ratings include 
those applicable to malunion or nonunion of the tarsal or 
metatarsal bones pursuant to DC 5283.  The competent medical 
evidence does not show any malunion or nonunion of the bones 
of the right great toe, therefore this code is inapplicable.

Finally, the Board notes amputation of the great (first) toe 
without metatarsal involvement is rated 10 percent disabling 
under DC 5171.  With removal of the metatarsal head is rated 
30 percent disabling under DC 5171.  Although fractured, the 
veteran's toe clearly was not amputated, and the competent 
medical evidence does not show disability that would 
approximate that produced by amputation of the great toe with 
or without metatarsal involvement.

In sum, the preponderance of the evidence is against the 
claim for a rating greater than 10 percent for residuals of a 
fracture to the right great toe.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 C.F.R. § 4.3.


ORDER

The claim is denied.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


